UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

e-e-e eee ee LL LL Le x
UNITED STATES OF AMERICA
STIPULATION
— V. —
03 Cr. 645 (JSR)
WALED ALNEHMIT,
Defendant.
ee mmm xX

IT IS HEREBY STIPULATED AND AGREED by and between the
United States of America, by Audrey Strauss, United States Attorney
for the Southern District of New York, Andrew Jones, Assistant
United States Attorney, of counsel; the United States Probation
Office for the Southern District of New York, by Kevin R. Mulcahy,
Supervisory U.S. Probation Officer; and Waled Alinehmi, the
defendant, by and through the consent of his attorney, Julie
Goldberg, Esq., that:
1. The petition filed with the Court on or about May

15, 2006 that alleged four violations of supervised release is
withdrawn, and

specifications.

2. The parties

the Government moves to dismiss any open

jointly move to cancel the status

conference scheduled for June 2, 2021.

Dated: New York,

June 1,

Sa

2021

New York

AUDREY STRAUSS
United States Attorney
Southern District of New York

he po
LH SL”
By: yi Wi

Andrew Jones

Assistant United States Attorney
Southern District of New York
(212) 637-2249

by: Aewen &. Wubeakey

Kevin R. Mulcahy
Supervisory U.S. Probation Officer

 

cmt te pi

By: €
Julie Goldberg, Esq.
Attorney for Waled Alnehmi

© RNECED

is

UStd 5

C-2-Q |

 

 

 

 

 
